By the Court.
The instructions were in conformity to the terms of the statute, and comprehended all the elements necessary to establish the defence of illegality in the contract declared on. Savage v. Mallory, 4 Allen, 492. Gen. Sts. c. 86, § 61. No action could be maintained to recover the price of the barrels, if they were sold as a means of enabling the defendant to transport the liquors and to use them within this commonwealth for an unlawful purpose. In such case they formed part of the illegal contract, and for that reason cannot constitute a valid claim, to be enforced in the courts of this state. No objection was taken at the trial that the answer did not apply to this part of the plaintiff’s claim, and the jury were properly advised that the plaintiff could not recover for these items, if they were included in the contract for the unlawful sale of liquors.

Exceptions overruled.